EXHIBIT 1
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

MARITZ HOLDINGS INC. and                          )
MARITZ MOTIVATION INC.,                           )
                                                  )
                      Plaintiffs,                 )
                                                  )
v.                                                )      Case No. 4:21-cv-00438
DREW CARTER, et al.,                              )
                                                  )
                      Defendants.                 )

                                    STIPULATED DELETION PROTOCOL

         This Stipulated Deletion Protocol (the “Deletion Protocol”) is entered into by and between

Plaintiffs, Maritz Holdings Inc. and Maritz Motivation Inc. (collectively “Maritz”), on the one

hand, and Defendants Drew Carter, Chris Dornfeld, Jesse Wolfersberger, Laurel Newman,

Andrew Hrdlicka, Ben Valenti, Daniel Conwell (collectively the “Individual Defendants”), and

WeWhistle, LLC f/k/a Whistle Systems, LLC and Whistle Systems, Inc. (collectively “Whistle”)

(with the Individual Defendants, the “Defendants”) (together with Maritz, the “Parties”).

         WHEREAS, the Stipulated Inspection Protocol (the “Inspection Protocol”) was previously

agreed to by the Parties and entered by the Court [Dkt. 49], which provided for the searching of

certain devices and accounts within the possession or control of the Defendants.

         WHEREAS, a Preliminary Injunction was entered by the Court with the agreement of the

Parties on July 19, 2021 [Dkt. 102], which provides for the Parties to agree upon a protocol for the

deletion of “any documents originating at Maritz, prepared for Maritz, or taken from Maritz,

including any computer code, software, or products, and including any computer code, software,

or products that derive any information from the documents originating at Maritz, prepared for

Maritz, or taken from Maritz” (the “Maritz Documents”).



Stipulated Deletion Protocol                    Page 1
5946513/3/20460.001
         The Parties agree to the following procedures:

         1.           The Parties have agreed that Garrett Discovery Inc. (“GDI”) shall conduct the

deletion described herein.

         2.           With respect to each Device or Account (as those terms are defined in the

Inspection Protocol):

                      a. The Defendants will promptly make their Devices and Accounts available to

                         GDI to perform the deletions described herein and will provide all other

                         reasonable and necessary cooperation to GDI to ensure the prompt

                         implementation of this Deletion Protocol.

                      b. GDI shall permanently delete any Recovered Documents (as that term is

                         defined in the Inspection Protocol) that were previously produced by GDI to

                         Maritz in connection with the Inspection Protocol.      Nothing herein shall

                         prejudice Maritz’s right to seek the deletion of other Recovered Documents, if

                         it is subsequently determined that certain Withheld Documents (as that term is

                         defined in the Inspection Protocol) were improperly withheld by the

                         Defendants.

                      c. GDI will perform searches for “Maritz” or “@Maritz.com” and will

                         permanently delete any resulting documents.

         3.           With respect to any images from a mobile phone that were previously produced in

this case, GDI will confirm the deletion of those images from each such mobile phone by recording

the deletion process.

         4.           Upon the conclusion of the deletion process set forth in Paragraph 2 hereof, each

of the individual Defendants shall review their own Accounts and Devices for any outstanding



Stipulated Deletion Protocol                        Page 2
5946513/3/20460.001
Maritz Documents. To the extent that any Maritz Documents are located, GDI shall permanently

delete any such Maritz Documents. This Paragraph 4 expressly includes, but is not limited to, all

copies of Maritz code, schema, or other technical files in the Defendants’ possession, custody, or

control, irrespective of whether such files are “Recovered Documents” or not.

         5.           As provided herein, any reference to “permanently delete” will mean that the file

or document will be permanently deleted such that it can no longer be accessed or restored by

Defendants. The Defendants shall not attempt to retain, recover, restore, reconstitute, and/or

subsequently acquire any of the Maritz Documents deleted pursuant to the terms of this Deletion

Protocol.

         SO ORDERED AND APPROVED.


 ____________________________________                   ____________________________________
 Date                                                   Judge, United States District Court for the
                                                        Eastern District of Missouri




Stipulated Deletion Protocol                        Page 3
5946513/3/20460.001
